DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed 30 September 2022 amends claims 1, 3, 5, 6, 23, and 25. Claims 2, 4, 22, 26, and 27 have been cancelled. Claims 28 and 29 have been added. Applicant’s amendment has been fully considered and entered.
Response to Arguments
Applicant argues, “The cancellation of Claim 22 herein renders the 35 U.S.C. § 101 rejection moot.” This argument has been fully considered and is persuasive. 
Applicant argues, “The cancellation of Claims 26 and 27 herein renders the 35 U.S.C. § 112(d) rejection moot.” This argument has been fully considered and is persuasive
Applicant argues, “The Examiner appears to be interpreting a pass-through link as a link that bypasses the processing element of the host device. Conversly, the pass-through link is via (i.e., through) the data processing element of the host device.” In response, the Examiner made no such interpretation in the Non-Final rejection dated 08 July 2022 (“Non-Final”). Instead, the Examiner merely pointed out that the DSP processor was being bypassed. Examiner notes that the claims merely require a pass-through link “via a data processing element of the host device”. In other words, the pass-through link can be established using any processing element of the device. Ramappa discloses implementing a connection-oriented (SCO) or enhanced SCO (eSCO) pass-through link for voice signals transmitted between a Bluetooth enabled headset and a mobile device such that a device controller (Figure 3, 218) outputs a control signal to implement the pass-through link that bypasses a digital signal processor ([0015] & [0027]: controller 218 reads on the claimed data processing element).
Applicant argues, “The skilled person would see no reasons to consider adapting the system of Perotti or Ben Ayed, in which the processor 44 is coupled directly to the processor 22 via the system interface, as there is no hint in that document that this arrangement could be modified.” This argument is not persuasive because it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the Bluetooth connection of Periotti to have been implemented as an enhanced SCO pass-through link in order to provide a reduced data rate that results in a reduced rate of power consumption for the mobile device as suggested by Ramappa ([0015]).	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 7, 8, 11-13, 15, 20, 21, 23-25, 28, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Perotti, U.S. Publication No. 2018/0176215, in view of Ben Ayed, U.S. Publication No. 2014/0237256, and further in view of Ramappa, U.S. Publication No. 2018/0020318. Referring to claims 1, 23, Periotti discloses an authentication scheme wherein a headset device (Figure 2, element 2) receives a biometric voiceprint from a user ([0044]), which meets the limitation of receiving audio at a headset device, the headset device arranged to receive audio. The headset device transmits the biometric voiceprint to a mobile device ([0046]: authentication application 50 of the mobile device can perform authentication functions of headset authentication application 28; authentication application 28 takes in user credentials and authentication application 50 analyzes credentials, which would require the credentials to be transmitted from the headset to the mobile device using the short range connection between the headset and the mobile device [0050]), which meets the limitation of transmitting the [protected] audio from the headset device to a biometrics module at a host device, a host device, the host device comprising a biometric authentication module, a headset device coupled with said host device. The mobile device performs biometric authentication using the received biometric voice print ([0040] & [0044] & [0046]: authentication application 50 of the mobile device can perform authentication functions of headset authentication application 28; authentication application 28 takes in user credentials and authentication application 50 analyzes credentials), which meets the limitation of [responsive to said verification], performing a biometric authentication on the audio at the biometric authentication module, and[ responsive to said verification], the biometric authentication module is arranged to perform a biometric authentication on the [protected] audio. Periotti discloses that the headset and mobile device are connected through a Bluetooth connection ([0038]) conforming to Bluetooth standards ([0054]), which meets the limitation of establishing a communication link between [a cryptographic protection module] on the headset device and the biometrics module on the host device, [which includes a pass-through link via a data processing element of the host device]. The headset device transmits the biometric voiceprint to a mobile device ([0046]: authentication application 50 of the mobile device can perform authentication functions of headset authentication application 28; authentication application 28 takes in user credentials and authentication application 50 analyzes credentials, which would require the credentials to be transmitted from the headset to the mobile device using the short range connection between the headset and the mobile device [0050]), which meets the limitation of sending the [protected] audio from the headset device to the biometrics module on the host device via said communications link.
Periotti does not disclose that the biometric voiceprint is digitally signed or encrypted. Ben Ayed discloses a Bluetooth headset that digitally signs voice data ([0078] & [0061]), which meets the limitation of performing a cryptographic protection of the received audio by performing at least one of cryptographically signing the received audio at the headset device to provide protected audio, wherein the headset device comprises a cryptographic protection module arranged to perform a cryptographic protection of received audio to generate protected audio. The digitally signed voice data is transmitted to connected correspondents ([0061]) such as a mobile phone ([0070]), which meets the limitation of transmitting the protected audio from the headset device to a biometrics module at a host device, the headset device arranged to transmit the protected audio from the headset device to the biometric authentication module at the host device. The recipient correspondent can validate the received digitally signed data ([0046]), which meets the limitation of verifying the protected audio by verifying the cryptographic signature at the biometrics module, wherein the biometric authentication module at the host device is arranged to verify the protected audio at the biometrics module. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the biometric voiceprint of Periotti to have been digitally signed by the headset prior to transmission to the mobile device in order to ensure non-repudiation while providing a mark of authenticity assuring that the voiceprint originated from the indicated source as specified by Ben Ayed ([0029]).
Periotti discloses that the headset and mobile device are connected through a Bluetooth connection ([0038]) conforming to Bluetooth standards ([0054]). Periotti does not disclose that the Bluetooth connection includes a pass-through link. Ramappa discloses implementing a connection-oriented (SCO) or enhanced SCO (eSCO) pass-through link for voice signals transmitted between a Bluetooth enabled headset and a mobile device such that a device controller (Figure 3, 218) outputs a control signal to implement the pass-through link that bypasses a digital signal processor ([0015] & [0027]: controller 218 reads on the claimed data processing element), which meets the limitation of establishing a communication link between a cryptographic protection module on the headset and the biometrics module on the host device, which includes a pass-through link via a data processing element of the host device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the Bluetooth connection of Periotti to have been implemented as an enhanced SCO pass-through link in order to provide a reduced data rate that results in a reduced rate of power consumption for the mobile device as suggested by Ramappa ([0015]).
Referring to claim 3, Periotti discloses that the headset and mobile device are connected through a Bluetooth connection ([0038]) conforming to Bluetooth standards ([0054]). Periotti does not disclose that the Bluetooth connection includes a pass-through link. Ramappa discloses implementing a connection-oriented (SCO) or enhanced SCO (eSCO) pass-through link for voice signals transmitted between a Bluetooth enabled headset and a mobile device such that a device controller (Figure 3, 218) outputs a control signal to implement the pass-through link that bypasses a digital signal processor ([0015] & [0027]: controller 218 includes processors that encode signals with a predetermined codec [0023], which would read on an applications processor as claimed), which meets the limitation of the data processing element of the host device comprises an Applications Processor of the host device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the Bluetooth connection of Periotti to have been implemented as an enhanced SCO pass-through link in order to provide a reduced data rate that results in a reduced rate of power consumption for the mobile device as suggested by Ramappa ([0015]).
Referring to claim 7, Periotti discloses an authentication scheme wherein a headset device (Figure 2, element 2) receives a biometric voiceprint from a user ([0044]: receiving user biometric input can be considered the claimed trigger), which meets the limitation of receiving a trigger event at the headset device indicative of a user interaction. The headset device transmits the biometric voiceprint to a mobile device ([0046]: authentication application 50 of the mobile device can perform authentication functions of headset authentication application 28; authentication application 28 takes in user credentials and authentication application 50 analyzes credentials, which would require the credentials to be transmitted from the headset to the mobile device using the short range connection between the headset and the mobile device [0050]) such that the mobile device performs biometric authentication using the received biometric voice print ([0040] & [0044] & [0046]: transmission and authentication occur after the user biometric input is received), which meets the limitation of wherein at least one of steps (b)-(e) are performed responsive to said step of receiving a trigger event.
Referring to claim 8, Periotti discloses an authentication scheme wherein a headset device (Figure 2, element 2) receives a biometric voiceprint from a user ([0044]: receiving user biometric input can be considered the claimed trigger), which meets the limitation of receiving an indication of a voice activity detection, from the headset device.
Referring to claim 11, Periotti does not disclose that the biometric voiceprint is digitally signed or encrypted. Ben Ayed discloses a Bluetooth headset that digitally signs voice data ([0078] & [0061]), which meets the limitation of creating a cryptographic digital signature of the received audio. The digitally signed voice data is transmitted to connected correspondents ([0061]) such as a mobile phone ([0070]) along with the biometric data ([0067]), which meets the limitation of wherein the step of transmitting comprises transmitting the received audio with the cryptographic digital signature. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the biometric voiceprint of Periotti to have been digitally signed by the headset prior to transmission to the mobile device in order to ensure non-repudiation while providing a mark of authenticity assuring that the voiceprint originated from the indicated source as specified by Ben Ayed ([0029]).
Referring to claim 12, Periotti does not disclose that the biometric voiceprint is digitally signed or encrypted. Ben Ayed discloses a Bluetooth headset that digitally signs voice data ([0078] & [0061]) using cryptographic hash function such as SHA-1 ([0054]: Examiner notes that SHA-1 utilizes symmetric cryptography and is utilized in the HMAC protocol), which meets the limitation of wherein the step of cryptographically signing the received audio comprises a symmetric signing of data (e.g. using HMAC). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the biometric voiceprint of Periotti to have been digitally signed by the headset prior to transmission to the mobile device in order to ensure non-repudiation while providing a mark of authenticity assuring that the voiceprint originated from the indicated source as specified by Ben Ayed ([0029]).
Referring to claim 13, Periotti does not disclose that the biometric voiceprint is digitally signed or encrypted. Ben Ayed discloses a Bluetooth headset that encrypts voice data ([0078] & [0061] & [0075]: use a public key corresponding to the destination for encryption), which meets the limitation of creating an encrypted version of the received audio. The encrypted ([0075]) voice data is transmitted to connected correspondents ([0061]) such as a mobile phone ([0070]), which meets the limitation of wherein the step of transmitting comprises transmitting the encrypted version of the received audio. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the biometric voiceprint of Periotti to have been encrypted by the headset prior to transmission to the mobile device in order to ensure that only the intended recipient can access the data via decryption as suggested by Ben Ayed ([0002]).
Referring to claim 15, Periotti does not disclose that the biometric voiceprint is digitally signed or encrypted. Ben Ayed discloses a Bluetooth headset that captures voice data and generates features of the captured voice data ([0031] & [0078]), which meets the limitation of performing a feature extraction on the received audio, to provide feature data of the received audio. The captured voice data is digitally signed ([0078] & [0061]: digital signature is performed on all voice data. Therefore, generated features would be included in the signature.), which meets the limitation of wherein at least one of steps (b)-(e) are performed on the feature data of the received audio. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the biometric voiceprint of Periotti to have been digitally signed by the headset prior to transmission to the mobile device in order to ensure non-repudiation while providing a mark of authenticity assuring that the voiceprint originated from the indicated source as specified by Ben Ayed ([0029]).
Referring to claims 20, 21, Periotti does not disclose that the biometric voiceprint is digitally signed or encrypted. Ben Ayed discloses a Bluetooth headset that digitally signs voice data ([0078] & [0061]). The digitally signed voice data is transmitted to connected correspondents ([0061]) such as a mobile phone ([0070]). The recipient correspondent can validate the received digitally signed data by hashing the received data, decrypting the digital signature utilizing the public key of the sending device, and comparing the result of the decryption to the generated hash ([0005] & [0046]: decryption utilizing the public key represents a cryptographic verification of the sending device and occurs prior to the hash comparison which would be the data verification), which meets the limitation of at the host device, verifying the headset device prior to the steps of verifying the protected audio at the biometrics module and performing a voice biometric authentication on the verified audio at the biometrics module, verifying the headset device comprises a cryptographic verification of the headset device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the biometric voiceprint of Periotti to have been digitally signed by the headset prior to transmission to the mobile device in order to ensure non-repudiation while providing a mark of authenticity assuring that the voiceprint originated from the indicated source as specified by Ben Ayed ([0029]).
Referring to claim 24, Perotti discloses an authentication scheme wherein a headset device (Figure 2, element 2) receives a biometric voiceprint from a user ([0044]), which meets the limitation of wherein the headset device comprises any suitable device arranged to received audio from a user, e.g. and audio headset.
Referring to claim 25, Perotti discloses that the headset device transmits the biometric voiceprint to a mobile device ([0046] & [0050]), which meets the limitation of wherein the host device comprises any suitable data processing device provided with a biometric authentication module for user authentication, e.g. a mobile phone.
Referring to claim 28, Periotti discloses an authentication scheme wherein a headset device (Figure 2, element 2) receives a biometric voiceprint from a user ([0044]), which meets the limitation of a headset device. The headset device transmits the biometric voiceprint to a mobile device ([0046]: authentication application 50 of the mobile device can perform authentication functions of headset authentication application 28; authentication application 28 takes in user credentials and authentication application 50 analyzes credentials, which would require the credentials to be transmitted from the headset to the mobile device using the short range connection between the headset and the mobile device [0050]), which meets the limitation of wherein the headset device is configured to be coupled with a host device and wherein the headset device is arranged to receive audio, the headset device is arranged to transmit the [protected] audio from the headset device to a biometric authentication module at the host device. Periotti discloses that the headset and mobile device are connected through a Bluetooth connection ([0038]) conforming to Bluetooth standards ([0054]), which meets the limitation of establishing a communication link between [a cryptographic protection module] and the biometrics module on the host device, [which includes a pass-through link via a data processing element of the host device]. The headset device transmits the biometric voiceprint to a mobile device ([0046]: authentication application 50 of the mobile device can perform authentication functions of headset authentication application 28; authentication application 28 takes in user credentials and authentication application 50 analyzes credentials, which would require the credentials to be transmitted from the headset to the mobile device using the short range connection between the headset and the mobile device [0050]), which meets the limitation of sending the [protected] audio to the biometrics module on the host device via said communications link.
Periotti does not disclose that the biometric voiceprint is digitally signed or encrypted. Ben Ayed discloses a Bluetooth headset that digitally signs voice data ([0078] & [0061]), which meets the limitation of a headset device comprising a cryptographic protection module arranged to perform a cryptographic protection of the received audio to generate protected audio. The digitally signed voice data is transmitted to connected correspondents ([0061]) such as a mobile phone ([0070]), which meets the limitation of the headset device is arranged to transmit the protected audio from the headset device to a biometric authentication module at a host device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the biometric voiceprint of Periotti to have been digitally signed by the headset prior to transmission to the mobile device in order to ensure non-repudiation while providing a mark of authenticity assuring that the voiceprint originated from the indicated source as specified by Ben Ayed ([0029]).
Periotti discloses that the headset and mobile device are connected through a Bluetooth connection ([0038]) conforming to Bluetooth standards ([0054]). Periotti does not disclose that the Bluetooth connection includes a pass-through link. Ramappa discloses implementing a connection-oriented (SCO) or enhanced SCO (eSCO) pass-through link for voice signals transmitted between a Bluetooth enabled headset and a mobile device such that a device controller (Figure 3, 218) outputs a control signal to implement the pass-through link that bypasses a digital signal processor ([0015] & [0027]: controller 218 reads on the claimed data processing element), which meets the limitation of establishing a communication link between a cryptographic protection module and the biometrics module on the host device, which includes a pass-through link via a data processing element of the host device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the Bluetooth connection of Periotti to have been implemented as an enhanced SCO pass-through link in order to provide a reduced data rate that results in a reduced rate of power consumption for the mobile device as suggested by Ramappa ([0015]).
Referring to claim 29, Periotti discloses an authentication scheme wherein a headset device (Figure 2, element 2) receives a biometric voiceprint from a user ([0044]). The headset device transmits the biometric voiceprint to a mobile device ([0046]: mobile device reads on the claimed host device; authentication application 50 of the mobile device can perform authentication functions of headset authentication application 28; authentication application 28 takes in user credentials and authentication application 50 analyzes credentials, which would require the credentials to be transmitted from the headset to the mobile device using the short range connection between the headset and the mobile device [0050]), which meets the limitation of a host device, wherein the host device is configured to be coupled with a headset device to receive [protected] audio from the headset device. The mobile device performs biometric authentication using the received biometric voice print ([0040] & [0044] & [0046]: authentication application 50 of the mobile device can perform authentication functions of headset authentication application 28; authentication application 28 takes in user credentials and authentication application 50 analyzes credentials), which meets the limitation of a cryptographic protection module arranged to [verify the protected audio at the biometric authentication module, and responsive to said verification], the biometric authentication module is arranged to perform a biometric authentication on the [protected] audio. Periotti discloses that the headset and mobile device are connected through a Bluetooth connection ([0038]) conforming to Bluetooth standards ([0054]), which meets the limitation of establishing a communication link between [a cryptographic protection module] on the headset device and the biometrics module on the host device, [which includes a pass-through link via a data processing element of the host device]. The headset device transmits the biometric voiceprint to a mobile device ([0046]: authentication application 50 of the mobile device can perform authentication functions of headset authentication application 28; authentication application 28 takes in user credentials and authentication application 50 analyzes credentials, which would require the credentials to be transmitted from the headset to the mobile device using the short range connection between the headset and the mobile device [0050]), which meets the limitation of receiving the [protected] audio from the headset at the biometrics authentication module via said communications link.
Periotti does not disclose that the biometric voiceprint is digitally signed or encrypted. Ben Ayed discloses a Bluetooth headset that digitally signs voice data ([0078] & [0061]). The digitally signed voice data is transmitted to connected correspondents ([0061]) such as a mobile phone ([0070]), which meets the limitation of receive the protected audio from the headset at the biometrics authentication module. The recipient correspondent can validate the received digitally signed data ([0046]), which meets the limitation of verify the protected audio at the biometric authentication module. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the biometric voiceprint of Periotti to have been digitally signed by the headset prior to transmission to the mobile device in order to ensure non-repudiation while providing a mark of authenticity assuring that the voiceprint originated from the indicated source as specified by Ben Ayed ([0029]).
Periotti discloses that the headset and mobile device are connected through a Bluetooth connection ([0038]) conforming to Bluetooth standards ([0054]). Periotti does not disclose that the Bluetooth connection includes a pass-through link. Ramappa discloses implementing a connection-oriented (SCO) or enhanced SCO (eSCO) pass-through link for voice signals transmitted between a Bluetooth enabled headset and a mobile device such that a device controller (Figure 3, 218) outputs a control signal to implement the pass-through link that bypasses a digital signal processor ([0015] & [0027]: controller 218 reads on the claimed data processing element), which meets the limitation of establishing a communication link between a cryptographic protection module on the headset and the biometric authentication module on the host device, which includes a pass-through link via a data processing element of the host device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the Bluetooth connection of Periotti to have been implemented as an enhanced SCO pass-through link in order to provide a reduced data rate that results in a reduced rate of power consumption for the mobile device as suggested by Ramappa ([0015]).
Claims 5, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Perotti, U.S. Publication No. 2018/0176215, in view of Ben Ayed, U.S. Publication No. 2014/0237256, in view of Ramappa, U.S. Publication No. 2018/0020318, and further in view of Tian, U.S. Publication No. 2010/0273417. Referring to claim 5, Periotti discloses that the headset and mobile device are connected through a Bluetooth connection ([0038]) conforming to Bluetooth standards ([0054]). Periotti does not disclose that the Bluetooth connection is asynchronous. Tian discloses the use of the asynchronous Bluetooth connections asynchronous connectionless link (ACL)([0002]), which meets the limitation of establishing an asynchronous data path between the headset device and the biometrics module on the host device. It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention for the Bluetooth connections of Periotti to have included ACL connections in order to improve connection reliability in interference conditions as suggested by Tian ([0004]).
Referring to claim 6, Periotti discloses that the headset and mobile device are connected through a Bluetooth connection ([0038]) conforming to Bluetooth standards ([0054]). Periotti does not disclose that the Bluetooth connection is asynchronous. Tian discloses the use of the asynchronous Bluetooth connections asynchronous connectionless link (ACL)([0002]) that utilize RFCOMM ([0022] & [0049]), which meets the limitation of establishing a wireless communications link with an asynchronous communication protocol, e.g. using Bluetooth with RFCOMM protocol, or any suitable wireless communication protocol. It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention for the Bluetooth connections of Periotti to have included ACL connections in order to improve connection reliability in interference conditions as suggested by Tian ([0004]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Perotti, U.S. Publication No. 2018/0176215, in view of Ben Ayed, U.S. Publication No. 2014/0237256, in view of Ramappa, U.S. Publication No. 2018/0020318, and further in view of Sun, CN 107241689 A. Referring to claim 9, Periotti discloses an authentication scheme wherein a headset device (Figure 2, element 2) receives a biometric voiceprint from a user ([0044]). The headset device transmits the biometric voiceprint to a mobile device ([0046] & [0050]: transmission of voiceprint data occurs after receiving voiceprint data), which meets the limitation of responsive to receiving a trigger event at the headset device, performing at least one of steps (b)-(e) on the [buffered] audio.
Periotti does not disclose that the voiceprint data is buffered at the headset. Sun discloses buffering voice data at a headset (Page 4, third paragraph: earphone continuously collecting and buffering the voice data & Page 11, last paragraph), which meets the limitation of buffering the received audio at the headset device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the voiceprint data of Periotti to have been buffered at the headset in order to ensure that no voice data is lost (Page 2, background technology).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Perotti, U.S. Publication No. 2018/0176215, in view of Ben Ayed, U.S. Publication No. 2014/0237256, in view of Ramappa, U.S. Publication No. 2018/0020318, in view of Sun, CN 107241689 A, and further in view of Tian, U.S. Publication No. 2010/0273417. Referring to claim 10, Periotti discloses an authentication scheme wherein a headset device (Figure 2, element 2) receives a biometric voiceprint from a user ([0044]). The headset device transmits the biometric voiceprint to a mobile device ([0046] & [0050]), which meets the limitation of transmitting the [protected buffered] audio from the headset device to the biometrics module at the host device using an [asynchronous] data link.
Periotti does not disclose that the biometric voiceprint is digitally signed or encrypted. Ben Ayed discloses a Bluetooth headset that digitally signs voice data ([0078] & [0061]), which meets the limitation of protected [buffered] audio. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the biometric voiceprint of Periotti to have been digitally signed by the headset prior to transmission to the mobile device in order to ensure non-repudiation while providing a mark of authenticity assuring that the voiceprint originated from the indicated source as specified by Ben Ayed ([0029]).
Periotti does not disclose that the voiceprint data is buffered at the headset. Sun discloses buffering voice data at a headset (Page 4, third paragraph: earphone continuously collecting and buffering the voice data & Page 11, last paragraph), which meets the limitation of buffered audio. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the voiceprint data of Periotti to have been buffered at the headset in order to ensure that no voice data is lost (Page 2, background technology).
Periotti does not disclose that the Bluetooth connection is asynchronous. Tian discloses the use of the asynchronous Bluetooth connections asynchronous connectionless link (ACL)([0002]), which meets the limitation of an asynchronous data link. It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention for the Bluetooth connections of Periotti to have included ACL connections in order to improve connection reliability in interference conditions as suggested by Tian ([0004]).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Perotti, U.S. Publication No. 2018/0176215, in view of Ben Ayed, U.S. Publication No. 2014/0237256, in view of Ramappa, U.S. Publication No. 2018/0020318, and further in view of Zydney, WO 01/11824 A2. Referring to claim 14, Periotti does not disclose that the biometric voiceprint is digitally signed or encrypted. Ben Ayed discloses a Bluetooth headset that enrypts voice data ([0078] & [0061] & [0075]: use a public key corresponding to the destination for encryption). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the biometric voiceprint of Periotti to have been encrypted by the headset prior to transmission to the mobile device in order to ensure that only the intended recipient can access the data via decryption as suggested by Ben Ayed ([0002]).
Ben Ayed does not specify that the encryption is performed by codecs. Zydney discloses the use of codecs to encrypt and decrypt voice data (Page 27, first paragraph), which meets the limitation of wherein the step of performing a cryptographic protection comprises cryptographically encrypting the received audio at the headset device within a CODEC provided in the headset device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the encryption to have been performed utilizing codecs in order to provide encryption/decryption in a manner that is configurable to the capabilities of the participating parties as suggested by Zydney (Page 27, last paragraph – Page 28, first paragraph).
Claims 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Perotti, U.S. Publication No. 2018/0176215 (“Perotti 1”), in view of Ben Ayed, U.S. Publication No. 2014/0237256, in view of Ramappa, U.S. Publication No. 2018/0020318, and further in view of Perotti, U.S. Publication No. 2018/0240463 (“Perotti 2”). Referring to claim 16, Perotti 1 discloses that users can be provided with access to a secure system, but Perotti 1 does not disclose that the user is provided access to audio playback. 
Perotti 2 discloses that users can be provided with access to resources that can include playback of audio content ([0020] & [0045]), which meets the limitation of responsive to said voice biometric authentication, initializing audio playback from the host device to the headset device based on the result of said voice biometric authentication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the users of Perotti 1 to have been provided with access to audio playback because Perotti 2 discloses that audio content playback is one of a finite number of possible resources to which users could be provided access (Perotti 2: [0045]).
Referring to claim 17, Perotti 1 discloses that the headset device transmits the biometric voiceprint to a mobile device ([0046]) using a connection such a Bluetooth ([0021]). Perotti 1 discloses that users can be provided with access to a secure system, but Perotti 1 does not disclose that the user is provided access to audio playback. 
Perotti 2 discloses that users can be provided with access to resources that can include playback of audio content ([0020] & [0045]: Bluetooth connection between the headset and mobile device in Perotti 1 would be available for communicating the audio content), which meets the limitation of wherein audio playback may be via the same communications links established for sending the audio and the cryptographic authentication from the headset device to the biometrics module on the host device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the users of Perotti 1 to have been provided with access to audio playback because Perotti 2 discloses that audio content playback is one of a finite number of possible resources to which users could be provided access (Perotti 2: [0045]).
Claims 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Perotti, U.S. Publication No. 2018/0176215 (“Perotti 1”), in view of Ben Ayed, U.S. Publication No. 2014/0237256, in view of Ramappa, U.S. Publication No. 2018/0020318, and further in view of Kounoudes, EP 2178235 A1. Referring to claims 18, 19, Perotti does not specify that the audio processing is performed in parallel with cryptographic procedure. Kounoudes discloses noise injection processing can be performed in parallel with encryption operations ([0044]-[0045] & [0048]), which meets the limitation of performing audio processing of the received audio at the headset device in parallel to steps (b)-(c), wherein the step of performing audio processing may comprise performing active noise control at the headset device based on the received audio. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the headset device of Perotti to have performed noise injection operations in parallel with encryption operations in the manner described in Kounoudes in order to provide realtime protection of the audio while minimizing processing resources and energy consumption as suggested by Kounoudes ([0005]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN E LANIER whose telephone number is (571)272-3805. The examiner can normally be reached M-Th: 6:20-4:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 5712724063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN E LANIER/Primary Examiner, Art Unit 2437